UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q [x]Quarterly Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period ended September30, 2010 or []Transition Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the transition period from to Commission_File_Number_ 000-53919 ICON Equipment and Corporate Infrastructure Fund Fourteen, L.P. (Exact name of registrant as specified in its charter) Delaware 26-3215092 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 100 Fifth Avenue, 4th Floor, New York, New York (Address of principal executive offices) (Zip code) (212) 418-4700 (Registrant's telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes [x]No [ ] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). [ ] Yes[] No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See the definitions of “large accelerated filer,’’ ‘‘accelerated filer”and “smaller reporting company” in Rule12b-2 of the Exchange Act. Large accelerated filer []Accelerated filer[]Non-accelerated filer [x] Smaller reporting company [ ] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). []Yes[x] No Number of outstanding limited partnership interests of the registrant onNovember 5, 2010 is 174,424. ICON Equipment and Corporate Infrastructure Fund Fourteen, L.P. Table of Contents Page PART I - FINANCIAL INFORMATION Item 1.Consolidated Financial Statements Consolidated Balance Sheets 1 Consolidated Statements of Operations 2 Consolidated Statements of Changes in Equity 3 Consolidated Statements of Cash Flows 4 Notes to Consolidated Financial Statements 5 Item 2.General Partner’s Discussion and Analysis of Financial Condition and Results of Operations 16 Item 3. Quantitative and Qualitative Disclosures About Market Risk 24 Item 4. Controls and Procedures 24 PART II – OTHER INFORMATION Item 1. Legal Proceedings 25 Item 1A.Risk Factors 25 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 25 Item 3. Defaults Upon Senior Securities 25 Item 4. (Removed and Reserved) 25 Item 5. Other Information 25 Item 6. Exhibits 26 Signatures 27 Table of Contents PART I – FINANCIAL INFORMATION Item 1.Consolidated Financial Statements ICON Equipment and Corporate Infrastructure Fund Fourteen, L.P. (A Delaware Limited Partnership) Consolidated Balance Sheets Assets September 30, December 31, (unaudited) Cash and cash equivalents $ $ Net investment in finance lease - Leased equipment at cost (less accumulated depreciation of $3,168,215 and $649,453, respectively) Notes receivable - Investments in joint ventures Deferred charges, net Other assets, net Asset purchase deposits - Total Assets $ $ Liabilities and Equity Liabilities: Deferred revenue $ $ Due to General Partner and affiliates Accrued expenses and other liabilities Total Liabilities Commitments and contingencies (Note 10) Equity: Partners’ Equity (Deficit) Limited Partners General Partner ) ) Total Partners’ Equity Noncontrolling Interest - Total Equity Total Liabilities and Equity $ $ See accompanying notes to consolidated financial statements. 1 Table of Contents ICON Equipment and Corporate Infrastructure Fund Fourteen, L.P. (A Delaware Limited Partnership) Consolidated Statements of Operations (unaudited) Period from June 19, 2009 (Commencement of Operations) through September 30, 2009 Three Months Ended September 30, Nine Months Ended September 30, 2010 Revenue: Rental income $ Finance income - - Income from investments in joint ventures Interest and other income Total revenue Expenses: Management fees Administrative expense reimbursements General and administrative Interest - - Depreciation and amortization Total expenses Net income (loss) ) ) Less: Net income attributable to noncontrolling interest - - Net income (loss) attributable to Fund Fourteen $ $ ) $ $ ) Net income (loss) attributable to Fund Fourteen allocable to: Limited Partners $ $ ) $ $ ) General Partner ) ) $ $ ) $ $ ) Weighted average number of limited partnership interests outstanding Net income (loss) attributable to Fund Fourteen per weighted average limited partnership interest outstanding $ $ ) $ $ ) See accompanying notes to consolidated financial statements. 2 Table of Contents ICON Equipment and Corporate Infrastructure Fund Fourteen, L.P. (A Delaware Limited Partnership) Consolidated Statements of Changes in Equity Partners' Equity Limited Total Partnership Limited Partners’ Noncontrolling Total Interests Partners General Partner Equity Interest Equity Balance, December 31, 2009 $ $ ) $ $ - $ Net income - - Proceeds from sale of limited partnership interests - - Sales and offering expenses - ) - ) - ) Cash distributions - ) ) ) - ) Balance, March 31, 2010 (unaudited) ) - Net loss - ) Proceeds from sale of limited partnership interests - - Sales and offering expenses - ) - ) - ) Cash distributions - ) Investment by noncontrolling interest - ) (5
